Citation Nr: 0112351	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  96-44 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to VA nonservice-connected pension benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jacqueline Connolly Jevtich


INTRODUCTION

The veteran had active service from June 1974 to November 
1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 rating decision in which the RO 
denied the benefit sought on appeal.  In October 1997, the 
veteran offered testimony during a videoconference hearing 
held before the undersigned Member of the Board.  In January 
1998 and March 2000, the Board remanded this case to the RO 
for further development, which has been accomplished.  The 
veteran is currently unrepresented in his appeal. 


FINDINGS OF FACT

1.  The veteran's family income for 1996 and 1997 was below 
the applicable income limitations set by VA.  

2.  The veteran was employed in 1996 and 1997 and has been 
employed full-time for several years.  

3.  The veteran was born in 1953 and has a high school 
degree.

4.  The veteran's disabilities for pension purposes are 
respiratory impairment, lumbar spine disability, and cervical 
spine disability. 

5.  During 1996 and 1997, the veteran was not unemployable by 
reason of disability nor did he have a lifetime disability, 
which would have rendered it impossible for an average person 
to have followed a substantially gainful occupation.

6.  From 1998 forward, the veteran's family income has 
exceeded the applicable income limitations set by VA for 
pension benefits purposes. 



CONCLUSION OF LAW

The criteria for VA nonservice-connected pension benefits are 
not met.  Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000);  38 U.S.C.A. § 1521 
(West 1991); 38 C.F.R. § 3.321, 3.342, 4.15, 4.17, 4.19, 4.20 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if any, of information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The record shows that the 
veteran was notified in the March 1996 rating decision of the 
reasons and bases for the denial of his claim.  Thereafter, 
he was further notified of such in the statement of the case, 
the January 1998 Board remand decision, February 1999 rating 
decision, February 1999 supplemental statement of the case, 
the August 1999 rating decision, the August 1999 supplemental 
statement of the case, the March 2000 Board remand decision, 
and the June 2000 supplemental statement of the case.  VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes the 
aforementioned rating decisions, statement of the case, Board 
remand decisions, and supplemental statements of the case, 
sent to the veteran informed him of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  This case was remanded on two occasions in order 
to ensure that all development was accomplished in this case, 
which it has been.  The veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of this claim.  The RO 
requested all relevant treatment records identified by the 
veteran and the veteran was examined on several occasions.  
In addition, the pertinent financial information has been 
obtained from the veteran.  In this case, the Board finds 
that VA has done everything reasonably possible to assist the 
veteran.  There is sufficient evidence of record to decide 
his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


I.  Background

The veteran applied for VA nonservice-connected pension 
benefits in November 1995.  At that time, he reported having 
respiratory and back disabilities.  The veteran also reported 
that he was employed on a part-time basis.  He reported 
having annual income of $7,000.  The veteran reported that he 
had a high school education.

According to a March 1996 Report of Contact, the veteran 
related that he was working approximately 36 hours per week 
at $5 an hour.  Thus, his annual income was $9,460.  

In February 1996, the veteran was afforded a VA spine 
examination.  Physical examination revealed no postural 
abnormalities or fixed deformities.  Range of motion testing 
of the cervical spine showed flexion to 30 degrees, extension 
to 30 degrees, left lateral and right lateral flexion to 40 
degrees each, and left and right rotation of 55 degrees each.  
Range of motion testing of the lumbar spine showed flexion to 
95 degrees, extension to 30 degrees, left lateral and right 
lateral flexion to 30 degrees each, and left and right 
rotation of 25 degrees each.  The veteran demonstrated pain 
on motion.  There was no neurological involvement.  X-rays of 
the lumbar spine showed only minor degenerative changes and a 
suggestion of a very remote sacral fracture or of an anatomic 
variant in that area.  The diagnosis was possible muscle 
sprain of the low back muscles.

In February 1996, the veteran was also afforded a VA 
respiratory examination.  At that time, the veteran 
complained of shortness of breath and increased cough.  
Physical examination revealed no obvious deformities.  
Trachea was central.  Chest expansion was equal.  The lungs 
were clear to auscultation except for an occasional rhonchi 
heard all over the lung fields.  Chest x-ray and bronchoscopy 
were normal.  The diagnosis was possible bronchitis with 
present history; rule out any malignancy with repeated chest 
x-ray and examination.  

In March 1996, the veteran was afforded pulmonary function 
testing which showed moderate obstructive lung defect.  The 
airway obstruction was confirmed by the decrease in flow rate 
at peak flow and flow at 25%, 50%, 75% of the flow volume 
curve.  An additional restrictive lung defect could not be 
excluded on spirometry alone.  

In a March 1996 rating decision, entitlement to pension was 
denied.  It was noted that the veteran had a respiratory 
disability, rated as 10 percent disabling, and a low back 
disability, rated as 10 percent disabling.  The RO determined 
that the veteran did not meet the basic disability percentage 
requirements for pension or the requirements for an 
extraschedular evaluation of permanent and total disability.  

The veteran appealed this determination.  He indicated that 
his pulmonary function testing performed in March 1996 was 
not considered. 

Thereafter, the complete March 1996 testing was received 
which showed an FEV-1 of 49 percent predicted and FEV-1/FVC 
of 59 percent of predicted value.

In October 1997, the veteran testified from the RO before the 
undersigned member of the Board sitting in Washington, D.C.  
At that time, the veteran reported that he was working at an 
iron and metal manufacturer on a full-time basis and had been 
employed there for about a year.  The veteran related that 
when the weather was poor, he sometimes did not go to work 
due to his respiratory and back problems.  The veteran also 
reported having problems with his shoulder and his thumb.  He 
indicated that his shoulder problems interfered with his 
ability to work.  The veteran also related that he had a 
virus which was preventing him from gaining weight.  

In January 1998, the Board remanded this case to the RO in 
order to obtain the veteran's VA treatment records and to 
afford him a thorough VA examination.  

In February 1998, the RO confirmed that the veteran was still 
employed full-time.  

In February 1998, the veteran was afforded a VA general 
medical examination.  Physical examination revealed that the 
veteran was in no acute distress.  His blood pressure was 
138/88, his pulse was 96, and his respirations were 20.  The 
veteran had no gait abnormality.  Examination of the head and 
neck was normal.  Tympanic membranes were clear and intact.  
Nasal passages were unobstructed.  The pharynx was clear.  
Lungs were clear to auscultation and percussion.  His chest 
revealed increased AP diameter.  Heart evaluation revealed 
regular rate and rhythm without murmurs, gallops, or rubs.  
Examination of the abdomen was normal.  Neurological 
examination revealed that cranial nerves were intact.  Motor, 
sensory, and cerebellum examinations were intact except the 
veteran had decreased pinprick sensation on the right thumb.  
Deep tendon reflexes were 2+and symmetrical.  Babinski's were 
absent. 

Musculoskeletal examination revealed full range of motion of 
the right shoulder although the veteran reported having pain 
at abduction to 70 degrees.  However, despite the pain, the 
veteran could abduct his arm all the way to 170 degrees.  The 
veteran could internally rotate the arm from zero to 90 
degrees and he could externally rotate both shoulders from 
zero to 60 degrees, although he reported having pain at 45 
degrees.  He could flex both elbows from zero to 150 degrees.  
He could externally rotate both shoulders with the arm 
abducted from zero to 70 degrees.  Again, he reported having 
pain on the left at 45 degrees.  He could flex both shoulders 
from zero to 45 degrees and could extend both shoulders from 
zero to 150 degrees.  He reported having pain at 70 degrees.  
X-rays of the left shoulder did not reveal any pathology in 
the shoulder joint.  There were mild degenerative changes in 
the acromioclavicular joint.  X-rays of the right shoulder 
did not reveal any pathology in the shoulder joint.  There 
were mild degenerative changes in the acromioclavicular 
joint.

The veteran had full range of motion in all of the other 
extremities except the right thumb.  He was able to flex the 
MP joint in the left thumb from zero to 55 degrees without 
problems.  However, the IP joint on the right was naturally 
flexed at 3 degrees. He could extend the IP joint on the 
right thumb back to 16 degrees, but he could not extend it 
back to zero.  He could flex the IP joint on the right thumb 
from zero to 60 degrees, but no further.  He could flex the 
MP joint from zero to 25 degrees whereas he could flex from 
zero to 40 degrees on the left.  He could extend the MP joint 
from zero to 65 degrees on the right whereas he could extend 
from zero to 84 degrees on the left.  With some difficulty, 
he could touch his ring finger with his thumb on the right 
whereas he had full range on the left.  X-rays of the right 
hand revealed flexion deformity of the 5th finger and perhaps 
the 4th finger.  Cystic degenerative changes in he head of 
the first metacarpal were also noted.  

The veteran was able to extend his lumbar spine from zero to 
93 degrees, but had pain at about 50 degrees.  He could 
rotate his back from zero to 30 degrees in either direction.  
He could bend his back laterally from zero to 45 degrees in 
either direction.  

Pulmonary function testing revealed FEV-1 of 71 percent of 
predicted value, and FEV-1/FVC of 61 percent of predicted 
value.

The diagnoses were probably moderate obstructive pulmonary 
disease; osteoarthritis involving the left shoulder, the left 
thumb, and the lumbar spine; right shoulder sprain; and 
dyspnea.  

Thereafter, VA clinical records were received.  In 1996 and 
1997, the veteran was treated for respiratory problems to 
include residuals of cigarette smoking and allergic rhinitis.  
In April 1997, the veteran reported having stiff shoulders. 

In a February 1999 rating decision, the RO evaluated the 
veteran's disabilities as follows: chronic obstructive 
pulmonary disease with bronchitis, rated as 30 percent 
disabling; osteoarthritis, bilateral shoulders, tight thumb, 
and lumbosacral spine, rated as 10 percent disabling; 
hypertension, rated as 10 percent disabling; and dyspepsia, 
rated as noncompensable.  The combined rating was 40 percent.  

In July 1999, the veteran was afforded a VA joints 
examination.  Physical examination revealed blood pressure 
was 126/75, later it was 134/85 and 119/78, his pulse was 81, 
and his respirations were 20.  The veteran had no gait 
abnormality.  Examination of the head and neck was normal.  
Tympanic membranes were clear and intact.  The pharynx was 
clear.  Lungs revealed scattered rhonchi and a few crackles.   
His chest revealed increased AP diameter.  Heart evaluation 
revealed regular rate and rhythm without murmurs, gallops, or 
rubs.  The point of maximal impulse was not displaced.  
Examination of the abdomen was normal. There was 1+ dorsalis 
pedis and posterior tibial pulses.  There was no peripheral 
edema.  

Right shoulder forward flexion was from zero to 144 degrees 
and the left shoulder was from zero to 104 degrees.  
Abduction of the right shoulder was zero to 109 degrees and 
the left shoulder was zero to 95 degrees.  External rotation 
of the right shoulder was zero to 59 degrees, the veteran 
could continue to 90 degrees, but he experienced pain at 59 
degrees.  External rotation of the left shoulder was from 
zero to 48 degrees at which point he experienced pain, but 
could rotate further to 90 degrees.  Internal rotation of 
both shoulders was from zero to 90 degrees.  There was no 
effusion in either shoulder.  X-rays of the right and left 
shoulders revealed no significant abnormality.  

There was some numbness of the right thumb and a little bit 
of weakness, but he could still use it to pick up a paperclip 
or to sign his name.  Flexion at the IP joint was from 22 to 
54 degrees.  He could not extend his thumb fully to zero 
degrees.  Flexion at the MP joint in the thumb was from zero 
to 90 degrees.  X-rays of the right thumb revealed a slight 
deformity of the distal IP joint of the little finer.   

He could rotate his back from zero to 55 degrees to the right 
and zero to 68 degrees on the left.  He could laterally bend 
his back  from zero to 68 degrees to the right and zero to 75 
degrees on the left.  He could extend his back to 41 degrees.  
He could flex to 104 degrees.  Neurological examination 
revealed no motor or sensory deficits.  Deep tendon reflexes 
were 2+ and symmetrical.  Babinski's were absent.  The 
veteran did not have ataxia.  He had kyphosis of the back.  
X-rays of the lumbosacral spine revealed a slight degree of 
spur formation.  

Pulmonary function testing revealed FEV-1 of 59 percent of 
predicted value, and FEV-1/FVC of 58 percent of predicted 
value.

The diagnoses were hypertension, chronic obstructive 
pulmonary disease, degenerative disc disease of the back with 
moderate functional loss, degenerative joint dise4asr of the 
right shoulder with mild to moderate functional loss with 
moderate functional loss during a flare-up, degenerative 
joint disease of the left shoulder with moderate functional 
loss, and neuropathy of the right thumb and degenerative 
joint disease with mild to moderate functional loss.  

In an August 1999 rating decision, the RO evaluated the 
veteran's disabilities as follows: chronic obstructive 
pulmonary disease with bronchitis, rated as 30 percent 
disabling; osteoarthritis of the left shoulder, rated as 20 
percent disabling; osteoarthritis of the right shoulder, 
rated as 10 percent disabling; osteoarthritis of the lumbar 
spine, rated as 10 percent disabling; hypertension, rated as 
10 percent disabling; osteoarthritis with neuropathy of the 
right thumb, rated as noncompensable; and dyspepsia, rated as 
noncompensable.  The combined rating was 60 percent.  

In March 2000, the Board remanded this case to the RO for 
financial information.

In May 2000, income eligibility verification reports were 
received which showed that for the year of 1997, the 
veteran's family income was $10,240; for the year of 1998, 
the veteran's family income was $14, 480; for the year of 
1999, the veteran's family income was over $33,000.  

II.  Analysis

To establish entitlement to VA nonservice connected pension 
under 38 U.S.C.A. § 1521, a veteran must (1) have served 
during a period of war for 90 days or more (or have been 
discharged or released from service during a period of war 
for a service-connected disability), (2) be permanently and 
totally disabled, and (3) have income below a certain 
standard.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

In this case, the veteran served during a period of war for 
90 days or more.  Thus, the first criterion is met.  

With regard to the third criterion, the Board notes that when 
the veteran initially applied for pension benefits, he was 
unmarried with three dependent children.  When the veteran 
eventually remarried during the course of his claim, he only 
had two dependent children, as reported by him.  Thus, the 
veteran, during the course of his claim always had three 
dependents.  The statutory limit for annual income for a 
veteran to received VA improved pension benefits when he has 
three children was as follows: for 1996, $13,609; for 1997, 
$14,005; for 1998, 14,301; and for 1999, $14,489.  A review 
of the financial information of record shows that the 
veteran's family income during 1998 was $14,480 and during 
1999 was over $33,000.  Thus, the veteran's family income 
exceeded the limits set in 1998 and 1999.  However, for the 
years 1996 and 1997, the veteran's family income was below 
the statutory limitation.  Therefore, the third criterion is 
met for those years only.  Accordingly, the Board must 
consider if the second criterion is also met for those years.  

In Brown v. Derwinski, 2 Vet. App. 444 (1992), it was 
observed that permanent and total disability for pension 
purposes can be shown in two ways under VA regulations.  An 
objective and a subjective standard are provided.  Talley v. 
Derwinski, 2 Vet. App. 282 (1992); 38 U.S.C.A. § 1502(a)(1), 
(2); 38 C.F.R. §§ 3.321(b)(2), 4.17.  The two ways that 
permanent and total disability can be shown under the law are 
as follows: (1) the veteran must be unemployable as a result 
of a lifetime disability (i.e., the "subjective" standard, 
which is based on disabilities, age, occupational background, 
and other related factors of the individual veteran whose 
claim is being adjudicated) or, even if not unemployable, (2) 
the veteran must suffer from a lifetime disability which 
would render it impossible for the average person with the 
same disability to follow a substantially gainful occupation 
(i.e., the "objective" standard, which is based on the 
percentage ratings assigned for each disability from the 
Schedule for Rating Disabilities, 38 C.F.R., Part 4; the 
minimum percentage rating requirements for total ratings 
based on unemployability in 38 C.F.R. § 4.16(a); and the 
permanence of those percentage ratings for pension purposes 
required by 38 C.F.R. § 4.17. 38 U.S.C.A. § 1502(a)(1), (2); 
38 C.F.R. §§ 3.321(b)(2); 3.340(b); 3.342, 4.15, 4.16(a), 
4.17, 4.18, 4.19; Brown v. Derwinski, 2 Vet. App. at 446.

The percentage requirements of 38 C.F.R. § 4.16(a) are met 
where there is a single disability evaluated at 60 percent, 
or where there is more than one disability, there is at least 
one disability evaluated at 40 percent, and sufficient 
additional disability to bring the combined evaluation to at 
least 70 percent.

In making a determination as to permanent and total 
disability for pension purposes, the RO must first apply the 
percentage standards of 38 C.F.R. § 4.16(a) and the other 
requirements of 38 C.F.R. § 4.17 (the objective standard).  
If a permanent and total disability rating is not warranted 
under the objective standard and the veteran is unemployable, 
the RO should refer the claim to the adjudication officer for 
consideration of entitlement to a permanent and total 
disability rating on an extra-schedular basis under 38 C.F.R. 
§§ 3.321(b)(2), 4.17(b) (the subjective standard).

In addition, 38 C.F.R. § 4.17(b), states that where the 
appellant fails to meet the percentage requirements, but 
meets the basic eligibility criteria and is unemployable, 
consideration of 38 C.F.R. § 3.321(b)(2) is appropriate.  In 
turn, 38 C.F.R. § 3.321(b)(2) provides that where the 
appellant does not meet the percentage requirements of the 
Rating Schedule, but is unemployable by reason of his age, 
occupational background, or other related factors, a 
permanent and total disability rating on an extra-schedular 
basis is warranted.

With regard to 1996 and 1997, there is no evidence that the 
veteran had the requisite total disability rating when all of 
his disabilities are properly evaluated, nor is there any 
evidence that the veteran had to leave employment during that 
time period due to disability.  The veteran has not alleged 
that his disabilities permanently precluded employment during 
that period of time. 

A.  Objective Standard

As previously discussed, entitlement to pension benefits may 
be found if the veteran has a lifetime impairment which would 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1502 (West 
1991); 38 C.F.R. § 4.15.  In this case, the veteran is unable 
to meet this requirement.  Under § 4.15, the following will 
be considered to be permanent total disability: the permanent 
loss of the use of both hands, or of both feet, or of one 
hand and one foot, or of the sight of both eyes, or becoming 
permanently helpless or permanently bedridden.  Other total 
disability ratings are scheduled in the various bodily 
systems of the rating schedule.  The veteran does not have 
any of the disabilities described in § 4.15, and as discussed 
above, he does not have a disability that meets the schedular 
criteria for a 100 percent evaluation.  

For the reasons set forth below, the veteran is also not 
entitled to a combined one hundred percent schedular 
evaluation.  The veteran does not have a single disability 
rated at 60 percent or higher, or one disability rated at 40 
percent with a combined rating of 70 percent.  Accordingly, 
the veteran does not meet the percentage requirements of 38 
C.F.R. §§ 4.16(a), 4.17.  

Currently, the record shows that the veteran has several 
disabilities to include chronic obstructive pulmonary disease 
with bronchitis; osteoarthritis of the left shoulder (minor); 
osteoarthritis of the right shoulder (major); osteoarthritis 
of the lumbar spine; hypertension; osteoarthritis of the 
right thumb; and dyspepsia.

However, since the veteran was only eligible during 1996 and 
1997 under the first and third criteria, the Board will only 
consider if the veteran met the medical criteria during that 
time period.  Since the veteran, from 1998 forward, does not 
meet the income requirements, it would serve no useful 
purpose to evaluate his disabilities and their appropriate 
ratings after 1997.  

The Board will consider each of the veteran's disabilities 
from 1996 through 1997.  The Board notes that the medical 
evidence dated during the applicable time period revealed 
only cervical and lumbar spine impairment as well as 
respiratory impairment.  During that time period, there was 
no medical evidence of any other disabilities.  Although the 
veteran indicated that he complained of having shoulder 
disability, thumb disability, and weight loss, he indicated 
during his hearing that he was only provided pain medication.  
The records from the VA facility where he was treated do not 
show specific treatment for those disabilities.  The veteran 
did not indicate that there were any outstanding records.  
Since there is no medical evidence with which to evaluate any 
disabilities other than respiratory impairment and cervical 
and lumbar spine disabilities, the Board must limit review to 
those disabilities as any other evaluation would be pure 
speculation and there is no supporting medical evidence.  

Respiratory Impairment

With regard to chronic obstructive pulmonary disease with 
bronchitis, that disability is rated under Diagnostic Code 
6604.

The Board notes that prior to October 7, 1996, there was no 
diagnostic code specifically governing chronic obstructive 
pulmonary disorder so that disability was rated analogously 
under Diagnostic Code 6603, the rating for pulmonary 
emphysema.  38 C.F.R. § 4.20.  In October 1996, the 
regulations governing respiratory disorders were amended.  
Diagnostic Code 6604 was added to specifically rate chronic 
obstructive pulmonary disorder.  

Under the rating schedule prior to October 7, 1996, pulmonary 
emphysema was evaluated as follows: a 10 percent rating was 
warranted if the disability was mild with evidence of 
ventilatory impairment on PFT and/or definite dyspnea on 
prolonged exertion; a 30 percent rating was warranted if the 
disability was moderate with moderate dyspnea occurring after 
climbing one flight of steps or walking more than one block 
on level surface; PFT consistent with findings of moderate 
emphysema; a 60 percent rating was warranted if the 
disability was severe with exertional dyspnea sufficient to 
prevent climbing one flight of steps or walking one block 
without stopping; ventilatory impairment of severe degree 
confirmed by PFT with marked impairment of health; and a 100 
percent rating was warranted if the disability was 
pronounced, intractable, and totally incapacitating, with 
dyspnea at rest, or marked dyspnea and cyanosis on mild 
exertion; severity of emphysema confirmed by chest X-rays and 
PFT.  38 C.F.R. § 4.97, Diagnostic Code 6603 (1996).

Effective October 7, 1996, under Diagnostic Code 6604, a 10 
percent rating is warranted for chronic COPD when there is a 
FEV-1 of 71 to 80 percent predicted, or FEV-1/FVC of 71 to 80 
percent, or DLCO (SB) 66 to 80 percent predicted.  A 30 
percent rating is warranted when there is a FEV-1 of 56 to 70 
percent predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO 
(SB) of 56 to 65 percent predicted.  A 60 percent rating is 
warranted when there is a FEV-1 of 40 to 55 percent 
predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 
40 to 55 percent predicted, or a maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 
percent rating is warranted for COPD manifested by FEV-1 less 
than 40 percent of predicted value, or; FEV-1/FVC less than 
40 percent, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, Code 6604 (2000).

Prior to October 7, 1996, the medical evidence showed that 
the veteran had moderate respiratory impairment as confirmed 
on the March 1996 VA examination and the PFT testing.  The 
veteran described dyspnea and the PFT testing showed moderate 
obstructive lung defect with a decrease in flow rate at peak 
flow and flow at 25%, 50%, 75% of the flow volume curve 
confirming airway obstruction.  PFT testing further revealed 
FEV-1 of 49 percent predicted and FEV-1/FVC of 59 percent of 
predicted value.  Thus, the veteran's symptomatology met the 
criteria for a 30 percent rating, however, the criteria for a 
60 percent rating was not met since the medical evidence did 
not show that the veteran's respiratory impairment was severe 
with exertional dyspnea sufficient to prevent climbing one 
flight of steps or walking one block without stopping and/or 
ventilatory impairment of severe degree confirmed by PFT with 
marked impairment of health.  The Board notes that although 
the veteran's FEV-1 reading may have indicated more than 
moderate impairment (as noted under the new criteria which 
was not then in effect), the veteran's overall symptomatology 
met the criteria for the 30 percent rating and no more.  The 
veteran did not describe having severe symptoms to the VA 
examiner, nor were severe symptoms shown upon examination.  
Moreover, the veteran was working full-time.  As noted, the 
new rating schedule criteria was not in effect at that time.  

Effective October 7, 1996, the rating criteria changed, 
however, there is no medical evidence dated from October 7, 
1996 through the end of 1997 (after which time, as noted, the 
veteran was no longer eligible for pension benefits based on 
his family's income).  

Therefore, for the years of 1996 and 1997, the veteran's 
respiratory impairment warranted a 30 percent rating.  

Lumbar Spine

Under Diagnostic Code 5003, osteoarthritis is rated as 
degenerative arthritis, which, in turn, is rated on the basis 
of limitation of motion of the affected part.  Under 
Diagnostic Code 5292, the rating schedule provides a 40 
percent rating for severe limitation of motion of the lumbar 
spine; a 20 percent rating for moderate limitation of motion 
of the lumbar spine, and a 10 percent rating for slight 
limitation of motion of the lumbar spine.  Under Diagnostic 
Code 5295 for lumbosacral strain, the rating schedule 
provides a 40 percent rating for severe disability with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritis 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  A 20 
percent rating is provided for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A 10 percent 
rating is warranted for characteristic pain on motion.  A 
noncompensable rating is warranted for slight subjective 
symptoms only.  

As noted, in February 1996, the veteran was afforded a VA 
spine examination.  Range of motion testing of the lumbar 
spine showed flexion to 95 degrees, extension to 30 degrees, 
left lateral and right lateral flexion to 30 degrees each, 
and left and right rotation of 25 degrees each.  The veteran 
demonstrated pain on motion.  There was no neurological 
involvement.  X-rays of the lumbar spine showed only minor 
degenerative changes and a suggestion of a very remote sacral 
fracture or of an anatomic variant in that area.  The 
diagnosis was possible muscle sprain of the low back muscles.  

In sum, the medical evidence revealed slight limitation of 
motion of the low back.  Under Diagnostic Code 5292, the 
rating schedule provides a 10 percent rating for slight 
limitation of motion of the lumbar spine.  The range of 
motion testing motion did not reveal moderate limitation of 
motion, so a higher rating based on limitation of motion is 
not warranted.  Likewise, in order for a higher rating to be 
warranted based on lumbosacral strain, the medical evidence 
would have to show muscle spasm on extreme forward bending 
and loss of lateral spine motion, unilateral, in standing 
position.  Manipulation of the veteran's spine did not show 
any muscle spasm nor was there unilateral loss of lateral 
spine motion in the standing position.  

There is no other pertinent medical evidence for 
consideration for the period of 1996 through 1997.

Therefore, for the years of 1996 and 1997, the veteran's 
lumbar spine disability warranted a 10 percent rating.  

Cervical Spine

Diagnostic Code 5290 provides a rating based on limitation of 
motion of the cervical spine with the assignment of a 30 
percent disability when severe, 20 percent when moderate, or 
10 percent when slight.

As noted, in February 1996, the veteran was afforded a VA 
spine examination.  Range of motion testing of the cervical 
spine showed flexion to 30 degrees, extension to 30 degrees, 
left lateral and right lateral flexion to 40 degrees each, 
and left and right rotation of 55 degrees each.

In sum, the medical evidence revealed moderate limitation of 
motion of the cervical spine.  Under Diagnostic Code 5290, 
the rating schedule provides a 20 percent rating for moderate 
limitation of motion of the cervical spine.  The range of 
motion testing motion did not reveal severe limitation of 
motion, so a higher rating based on limitation of motion is 
not warranted. 

There is no other pertinent medical evidence for 
consideration for the period of 1996 through 1997.

Therefore, for the years of 1996 and 1997, the veteran's 
cervical spine disability warranted a 10 percent rating.  

B.  Subjective Standard

As the veteran's disability does not meet the percentage 
requirements of 38 C.F.R. § 4.16(a), 4.17, the Board must 
determine whether he is entitled to pension benefits based on 
subjective criteria, including age, education and 
occupational history.  38 C.F.R. §§ 3.321, 4.15.  In this 
regard, the Board notes that the veteran was born in 1953 and 
competed high school.  The evidence shows that the veteran 
has been working full-time for the same employer for several 
years.  

Given the veteran's history of steady full-time employment, 
the Board is unable to find any of his disabilities or that 
his disabilities as taken as a while have caused permanent 
disability that would preclude employment for which his age, 
education, and occupational experience qualify him for the 
years of 1996 and 1997.

Based on the foregoing the Board concludes that the veteran's 
disabilities, when evaluated in association with his 
educational attainment, occupational background and age, are 
not have shown to preclude all kinds of substantially gainful 
employment during 1996 and 1997.  In fact, as noted, the 
veteran was employed during the applicable time period and 
has been employed on a full-time basis for the same employer 
for several years.  

III.  Conclusion

Based on the foregoing discussion, the Board finds that the 
veteran cannot establish entitlement to VA pension benefits 
for the years 1996 and 1997 on the basis of disability, and 
that the veteran cannot establish entitlement to VA pension 
benefits from 1998 onward on the basis of income.  Thus, 
entitlement to such benefits must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified as amended at 38 
U.S.C. § 5107(b)); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991). 


ORDER

Entitlement to VA nonservice-connected pension benefits is 
denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

